DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Isao (JP-2011240846 A).
Regarding claim 1, Isao discloses a car door monitoring system  (X) in which it is determined whether or not a foreign substance inserted into a door (20) is present, based on a camera image that results from an , external camera image-capturing (60) the vicinity of the door (20) of a car, and thus processing (100) that : performs reporting 
according to a result of the determination is performed by a processor (80, 100) ,  wherein the processor (image recognition 80) detects the door from the camera image, sets a determination area based on a position of the detected door (door with blinding light 30), acquires an image of the determination area from the camera image (60), determines whether or not the foreign substance inserted into the door is present (image recognition 80), based on the image of the determination area (20 with blinking light 30), and performs report outputting  (monitor 110) according to a result of the determination; see figures 1-5 and related machine translation ,
Regarding claim 3, wherein the processor detects an opening area of the door (the sensor 240 provides door gap information), which is projected onto the camera image, and sets the determination area based on a position of the opening area. 
Regarding claim 4, wherein the processor (100) detects a door-end portion (sensor 240 provides door gap information) of the door, which is projected onto the camera image (110), and sets the determination area based on a position of the door-end portion (provided by sensor 240, also blinking of light 30 is recognized by the camera 60). 
Regarding claim 5, wherein at a timing at which a state where the door is detected from the camera image has continued for a prescribed time, (timing T101) ,the processor (100) determines whether or not the foreign : substance inserted into the door is present.
Regarding claim 6, wherein at a timing at which processing that detects the door from the camera image is (timing T101) : completely performed on a prescribed number of the doors (20) or greater, the processor (100) determines whether the foreign substance inserted into the door is present. 
Regarding claim 7, wherein the processor (100) transmits a control signal for causing a reporting apparatus (110) to : perform a prescribed reporting operation, as the report outputting.
Regarding claim 8, wherein the processor (100) displays a state image (110) in accordance with whether or not the foreign substance (530) inserted into the door is present, as the report outputting, on a display device (110), in a manner that is superimposed (90) onto the camera image. 
Regarding claim 10, Isao discloses a car door monitoring method (X) in which it is determined whether or not a foreign substance (530) inserted into a door (20) is present (fig. 5), based on a camera image (60) that results from an , external camera image-capturing the vicinity of the door (20) of a car (1), and thus processing (100) that performs reporting (110) according to a result of the determination is performed by a processor, the method comprising: detecting the door from the camera image (60); |setting a determination area (30) based on a position of the detected door, acquiring an image (60) of the determination area from the camera image; determining whether or not the foreign substance inserted into the door is present (80, 100), based on the image of the determination area (door with blinking light 30); and performing report outputting (110) according to a result of the determination. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Isao (JP-2011240846 A) in view of Hoyos et al. (US 2016/0057138 A1).
Isao discloses all the limitations as applied to claim 1, but is silent as to a mobile device communicating wirelessly with a network.
Hoyos discloses a wireless device (101a) communicating wirelessly with multiple devices including a server (105).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Isao by allowing a mobile device carried by an employee to communicate wirelessly with a network as disclosed by Hoyos to enable the employee to access the information easily.
Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references disclose monitoring devices for a railway transportation system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD GIMIE whose telephone number is (571)272-4841. The examiner can normally be reached Mon-Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHMOUD GIMIE/Primary Examiner, Art Unit 3747